ANDERSON, Circuit Judge,
concurring:
I concur. My analysis is entirely consistent with my understanding of the majority opinion, and I write separately only to emphasize a few points. I agree that the State of Georgia has failed to demonstrate a compelling interest for curtailing , Chabad’s speech, and alternatively I agree that the State has failed to demonstrate that its action in completely banning the exhibit was narrowly tailored. As stated by the majority, the controlling standard in this case is derived from Lynch v. Donnelly, 465 U.S. 668, 104 S.Ct. 1355, 79 L.Ed.2d 604 (1984). Under that standard, a court must determine whether the challenged governmental action is sufficiently likely to be perceived as an endorsement of religion. The inquiry is fact sensitive. Lynch v. Donnelly, 465 U.S. at 678-79, 104 S.Ct. at 1362 (“In each case, the inquiry calls for line-drawing; no fixed, per se rule can be framed.”) The focus is the perception of a reasonable observer. County of Allegheny v. American Civil Liberties Union, 492 U.S. 573, 109 S.Ct. 3086, 3115, 106 L.Ed.2d 472 (1989). The reasonable observer is well informed, evaluates the endorsement issue in light of the relevant history and context, Allegheny, 492 U.S. at 630, 109 S.Ct. at 3121, and is generally familiar with the contours of the Free Speech Clause and the public forum doctrine. Wallace v. Jaffree, 472 U.S. 38, 76, 83, 105 S.Ct. 2479, 2500, 2503, 2504, 86 L.Ed.2d 29 (1985) (“objective observer, acquainted with the text, legislative history, and implementation of the statute”; “courts should assume that the ‘objective observer’ ... is acquainted with Free Exercise Clause and the values it promotes”); see also Kreisner v. City of San Diego, 988 F.2d 883, 892 (9th Cir.1993). The State of Georgia has the burden of demonstrating both its compelling interest and that its means are narrowly tailored.
In analyzing whether or not the fact sensitive inquiry at issue here — whether the proposed exhibit is sufficiently likely to be perceived by a reasonable observer as an endorsement of religion — several facts point toward endorsement. It is clear that the location in a core government building, a beat away from the very heart of the government, would tend to induce an inference of state complicity. Also, though the reasonable observer is familiar with the facts that led the district court to conclude that the Rotunda is a.public forum and also familiar with the meaning of public forum status, it is also true that in this particular public forum, the speakers have not all been private speakers, but the State itself has also spoken.
On the other hand, as the majority opinion so forcefully demonstrates, there are powerful factors which indicate that a reasonable observer would not perceive endorsement. The opinion for the court appropriately emphasizes the single most significant factor, namely, the public forum status of the Rotunda. Because of this status, and because the reasonable observer is familiar with both the facts of this public forum status and the meaning thereof, the reasonable observer is deemed to know that private speakers often speak in the Rotunda with no State endorsement. This is true notwithstanding the location in a core government building. The majority opinion also appropriately points out that the burden -of proof is on the State of Georgia; it has the burden of demonstrating both its compelling interest and that its means are narrowly tailored. Thus, if appropriate signage could eliminate any reasonable perception of endorsement, then the State of Georgia wotild have failed to demonstrate that it had a compelling interest' in banning the exhibit. For the same reason, the State of Georgia would have failed to demonstrate that its means were narrowly tailored.
Taking into consideration all of the facts and circumstances relevant to this issue, I conclude that appropriate signage would insure the reasonable observer’s recognition of the speech at issue as private speech in a public forum. In particular, although the State has also spoken in this public forum, appropriate signage would be sufficient to convey clearly to the reasonable observer that this particular speech, like much of the speech in this public forum, is private speech in which the State has no complicity. Thus, I *1397conclude in this case that appropriate signage would dispel any reasonable inference of state endorsement. Considering all of the relevant circumstances, I conclude that the State has failed to demonstrate either that its interest was compelling or that its means were narrowly tailored.